COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00044-CV

K.T.                                      §   From the 90th District Court

                                          §   of Young County (31091)

v.                                        §   August 13, 2015

                                          §   Opinion by Chief Justice Livingston

                                              Concurrence and Dissent by Justice
M.T.                                      §   Gabriel

                                  JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. We reverse the trial court’s

award of the deferred compensation account to Husband to be used solely for

the children’s college educations, as well as the awards of spousal maintenance

and child support, and we remand the case for a new trial as to the property

division, spousal maintenance, and child support. We affirm the remainder of the

trial court’s judgment.

       It is further ordered that K.T. and M.T. shall each pay half of the costs of

this appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS

                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston